Certification Pursuant to Section 906 of the Sarbanes-Oxley Act Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of The Merger Fund VL does hereby certify, to such officer’s knowledge, that the report on Form N-CSR of The Merger Fund VL for the year ended December 31, 2008 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as applicable, and that the information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of The Merger Fund VL for the stated period. /s/Frederick W. Green Frederick W. Green President, The Merger Fund VL /s/ Bonnie L. Smith Bonnie L. Smith Treasurer, The Merger Fund VL Dated: 2/11/2009 This statement accompanies this report on Form N-CSR pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not be deemed as filed by The Merger Fund VL for purposes of Section 18 of the Securities Exchange Act of
